DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-6 and 19-20 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 4-5 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schott (4,732,773) in view of the combination of Thomas, Barret-Reis (2006/0204632), Edans (2010/0233318) and McClements.
Thomas: WO/2010/120172; published 10/21/2010.
McClements: Analysis of Food Products (Food Science 581); Jan 31, 2002; content last updated October 24, 2003; UMASS: Food Physico-chemistry: Food Science 581.

Independent claim 1
  Schott teaches methods of making beverages (ab.) for babies and infants (1, 27+) in all types of drink preparations (3, 61+), comprising protein as a carrier, which is dispersible or soluble in a liquid (ab.). Such a teaching provides an infant formula that is fortified with protein and therefore provides a soluble protein supplement.



Such a teaching makes obvious a step of administering said nutritional formulation to infants because such a step would have to occur for the taught intended use to be reduced to practice.

Since Schott teaches their composition is for all types of drinkable preparations (3, 61+), and does not limit the amount used, therefore the teaching provides an intermediate component of other compositions, which is open to the use of other components therein.

Step of adding protein supplement for a fortified feeding 
Schott teaches that the soluble protein preparations are preferred for the products of baby and infant nutrition (i.e. infant formula or human milk) (40, 1+), therefore it would be reasonable to expect that a step of adding said liquid protein supplement to human milk or other infant formula to form a fortified feeding would be successful to reduce the taught intended use to practice.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making soluble protein preparations that are preferred for the products of baby and infant nutrition, as the modified teaching above, to include a step of adding said liquid protein supplement to human milk or other infant formula to form a fortified feeding, as claimed, because Schott teaches that said soluble protein preparations are preferred for infant nutrition products which provides a reasonable expectation of success in such a step.

Protein supplement is in human milk or infant formula 
Schott teaches that the protein supplement is for the intended use of infant nutritional products, wherein invention may be used for all types of drinkable preparations (3, 55+). 

As for Schott’s teaching of products of baby and infant nutrition encompassing human milk or other infant formula, in this specific case the various permutations of types of products of preparations administered for baby and infant nutrition in the generic are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are few alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using products of baby and infant nutrition, as the modified teaching above, to include the specifically claimed type, human milk or other infant formula, as claimed, because in this specific case the various permutations of type1s of baby and infant nutrition is so small (human milk, infant formula or supplements add to either) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See MPEP 2144.08.II.4

Physical form of the infant nutrition: liquid infant formula
Schott teaches that the protein supplement is for the intended use of infant nutritional products, wherein invention may be used for all types of drinkable preparations (3, 55+). 

The modified teaching does not explicit discuss the preparation is a liquid infant formula and/or human milk.
Thomas also teaches methods of making (Examples and throughout) infant formulas (ab.) comprising protein (pg. 4, 10+) and further provides that the infant formulas are liquids (see Gallactomannan section).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formula, as the modified teaching above, to include that said infant nutritional products, including: infant formula and human milk are in a liquid form, as claimed, because Thomas illustrates that the art finds the liquid compositions to be suitable for similar intended uses, including methods of making infant formula (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Therefore, the modified teaching, in Thomas, also provides that types of nutritional compositions for infants comprising protein (pg. 4, line 10+), include: infant formula and/or human milk (ab. and throughout).

On the protein supplement being sterilized
The modified teaching, in Thomas, provides that products for infants (ab.) comprising proteins that are sterilized (pg. 5, 10+).

Step of administering
Schott teaches that the protein supplement is for the intended use of infant nutritional products, wherein invention may be used for all types of drinkable preparations (3, 55+). This makes obvious a step of administering said formulation because such a step would have to occur for the taught intended use to be reduced to practice.
In the alternative, the modified teaching, in Thomas, provides methods of providing/administrating nutritional compositions(3, 25+) to infants (11, 10+), wherein the formula is fortified with macronutrients such as (vegetable) fats, casein, whey protein, vitamins and/or minerals (pg. 5, 10+), which provides the claimed method step of administering a fortified feeding product to an infant. 

Ingredients of the nutritional composition
Carbohydrates: Schott teaches that high fat and carbohydrate contents should be avoided (3, 6+), however, the teaching is open to their use (3, 34+).  Schott provides example of the composition made (Ex. 1-3), wherein there are no total carbohydrates, which encompasses the claim of less than 1% by weight total carbohydrate.


Fats:  Schott teaches that high fat and carbohydrate contents should be avoided (3, 6+), however, the teaching is open to their use (3, 34+).  Schott provides an example of the composition made, wherein there is 0.091 wt% of total fats (Ex. 1).  Said teaching encompasses the claim of less than 1% by weight total fat.

Protein: Schott teaches the use of protein (ab.) in infant formulas (4, 1+), however, does not discuss the specifically claimed amount, more than 10 g/100ml.
Barret-Reis also teaches methods of making infant formulations comprising fats, carbohydrates and protein, and further provides the use of 15 to 45 wt% of protein of dry weight ingredients mixed into a liquid composition comprising 1 part of the dry ingredients to 3 parts of liquid (ab.).  Such a teaching provides for 25 percent of dry ingredients to 75 percent of wet ingredients, which means that the liquid composition as a whole has about 11.25 wt% of protein (45 % protein in the 25 % dry ingredients).

1 mL of infant formula equals about 1 g, therefore 100 mL of infant formula equals about 100 g.  This means that the claim of more than 10 g/100 mL equals more than about 10 wt%.  Since Barret-Reis teaches the use of 11.5 wt% of protein in the composition as a whole, the reference encompasses the claim of more than 10 g/100 mL of protein in an infant formula.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas comprising protein, as the modified teaching above, to include the use of more than 10g/100ml of protein, as claimed, because Barret-Reis illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making infant formulas comprising: fats, carbohydrates and protein (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Type of Protein: The modified teaching, in Thomas, provides the optional use of all casein protein that is hydrolyzed (pg. 9, 20+). Such a teaching encompasses that at least 35% by weight of the protein is provided by a hydrolyzed casein.

Degree of hydrolysis: The modified teaching does not discuss the degree of hydrolysis of the protein, including at least 20%, as claimed.
Edans also teaches methods of making infant formulas comprising: fats, carbohydrates (0046) and hydrolyzed casein (0012), and further provides that the degree of hydrolysis is at least 20 % (0012), which encompasses the claim of at least 20%.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas comprising: fats, carbohydrates and hydrolyzed casein, as the modified teaching above, to include that the casein has a degree of hydrolysis of at least 20%, as claimed, because Edans illustrates that the art 

Insoluble solids: The modified teaching, in Barret-Reis, provides the use of an infant formula fortifier (ab., 0066) comprising calcium having at least about 50 mg of calcium per 100 kcal of fortifier (0050), wherein said calcium comprises about 50 to 100 wt% of insoluble calcium materials (i.e. solids).
50 mg/100 kcal = 0.5 mg/ 1 kcal 
Barret-Reis teaches that fortifier comprises a caloric density of from about 1.25 kcal/ml to about 6.0 kcal/ml (ab.).

Given at least about 0.5 mg/kcal of calcium in a fortifier with a caloric density of about 1.25 to 6 kcal/ml this means that there is at least about 0.625 to 3 mg/ml [(0.5 x 1.25) to (0.5 x 6)] of calcium in the fortifier.
Since the calcium comprises about 50 to 100 wt% insoluble calcium (i.e. solids), Barret-Reis provides at least about 0.3 to 3 mg/ml of insoluble solids in the fortifier.
Barret-Reis teaches that the combination of the fortifier with the infant formula in in a ratio of 1:3 to 1:9 (i.e. 1/4 to 1/10 fortifier) (ab.), which means the formula has from at least about 0.03 to 0.75 mg/ml of insoluble solids.



Therefore, Barret-Reis’s provision of 0.03 to 0.75 mg/ml insoluble solids amounts to at least about 0.003 to 0.075 wt% of insoluble solids, which encompasses the claim of less than 5 g/100 g insoluble solids (i.e. less than 5 wt% insoluble solids).

pH: The modified teaching, in Thomas, provides examples of the pH of the composition being 7.0 +/- 0.5 (pg. 9, 7+) and 5.0 (pg. 9, Viscosity section).  Such a teaching provides values for pH that encompass the claimed range of from about 5.0 to about 8.0.

Caloric Density: The modified teaching, in Thomas, provides that the composition has a caloric density of 70 kcal/100 ml (0.7 kcal/mL), which encompasses the claimed range of about 0.4 kcal/mL to about 1.2 kcal/mL.  

Properties: It would be reasonable to expect that similar components have similar properties, including: wherein the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months, as claimed.
Schott provides the compositions are stable (4, 50+), however, does not elaborate on what this encompasses.




Further, the modified teaching, in Barret-Reis, provides that the infant formula fortifier is in a stable liquid form (0015), wherein the composition has an extended shelf -life of the finished product exceeding about 12 months (0062), which provides a reasonable expectation that the ingredients therein, including the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months. 
The modified teaching does not discuss what food stability comprises.
McClements also teaches about food stability and provides the stability of a food is a measure of its ability to resist changes in its properties over time (i.e. shelf life), including chemical, physical or biological types (see 1.2.3 Physicochemical Properties), therefore it is reasonable to expect that Barret-Reis teaching of an extended shelf -life of the stable finished product exceeding about 12 months (0062), includes that the sterilized liquid protein supplement is resistant to separation and precipitation for the same time period.  
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making stable foods, as the modified teaching above, to include that the stable food are those having the ability to resist changes in its properties over time, including: wherein the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months, because: 
it would have been reasonable for one of skill in the art to expect that similar components in similar compositions (i.e. stable sterilized liquid protein 
McClements illustrates the stability of a food is a measure of its ability to resist changes in its properties over time, including chemical, physical or biological types which shows that unaltered properties of the food are suitable for similar intended uses, including methods of making stable foods, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07); 
Barret-Reis teaches the stable product has an extended shelf -life exceeding about 12 months (0062), that the product remains stable for the duration of the shelf life; and
McClements teaches that stability includes resistance change in chemical, physical properties, which encompass resistance to separation and precipitation.

Dependent claims
As for claim 2, the modified teaching, in Barret-Reis, provides that the formula is fed to preterm infant (ab.).




As for claims 4-5, the modified teaching, in Thomas, provides the option of all hydrolyzed protein, as discussed above, therefore encompasses:
wherein at least 75% by weight of the protein in the sterilized liquid protein supplement is provided by the hydrolyzed casein, as in claim 4; and 
wherein 100% by weight of the protein in the sterilized liquid protein supplement is provided by the hydrolyzed casein, as in claim 5.  

As for claims 19-20, Schott teaches amounts of carbohydrates and fats that encompass the claimed amounts of: less than 0.5% by weight total carbohydrate, and less than 0.5% by weight total fat, as in claim 19; and less than 0.1% by weight total carbohydrate, and less than 0.1% by weight total fat, as in claim 20 (as discussed above).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schott (4,732,773) in view of the combination of Thomas, Barret-Reis (2006/0204632), Edans (2010/0233318) and McClements, as applied to claims 1-2, 4-5 and 19-20 above, further in view of Griffin (6,162,472).
As for claim 3, the modified teaching does not discuss osmolality, including less than 500 mOsm/kg water.  
Griffin also teaches methods of making infant formulas, with protein and low levels of lactose (ref. clm. 1) and further provides that they have an osmolality of between 140 and 400 mOsm/kg water (ref. clm. 5).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas comprising: low levels of lactose and protein, as the modified teaching above, to include that the composition has an osmolality of between 140 and 400 mOsm/kg water, as claimed, because Griffin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making infant formulas comprising: low levels of lactose and protein (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schott (4,732,773) in view of the combination of Thomas, Barret-Reis (2006/0204632), Edans (2010/0233318) and McClements as applied to claims 1-2, 4-5 and 19-20 above, further in view of Luebbers (2004/0142017).
The modified teaching does not discuss the use of 14 to 30 g/100 ml of protein in a liquid nutritional composition, which equals about 14 to 30 wt% of protein in a liquid nutritional composition.
Luebbers also teaches methods of making liquid beverages, including infant formulas (ref. clms. 9 and 20) with fats, carbohydrates and protein (0038); and further does not limit the amount of protein in the composition as long as it is fortified with 274 to 676 IU of vitamin D per liter (0006 and ref. clms. 1 and 12).
The biological activity of 40 IU is equal to 1 μg, therefore 274 to 676 IU/ L is about 6.85 to 16.9 μg/ L.

Given 1 mL of infant formula equals about 1 g, which converts to 1 L of infant formula equals about 1000 g, Luebbers provides about 6.85 to 16.9 μg/ 1000 g, or about 6.85 to 16.9 μg/1,000,000,000 μg or about 0.00000068 to 0.0000017 wt% of vitamin D; meaning the amount of protein in the liquid composition is up to at least about 99 wt%, which encompasses the claimed use of 14 to 30 g/100 ml of protein in a liquid nutritional composition, or about 14 to 30 wt% of protein in a liquid nutritional composition.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas comprising: fats, carbohydrates and protein, as the modified teaching above, to include the use of 14 to 30 g/100 ml of protein in a liquid nutritional composition (i.e. about 14 to 30 wt% of protein in a liquid nutritional composition), as claimed, because Luebbers illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making infant formulas comprising: fats, carbohydrates and protein (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Response to Arguments
Claims 1-20 are currently pending. Claims 7-18 are withdrawn from consideration as being directed to a non-elected invention. By way of this amendment, claim 1 is amended. Support for this amendment can be found at, for example, paragraph [0035] of the application as originally filed. Applicant submits that no new matter has been introduced by way of the present amendments. 

In response, Applicant’s timely response is appreciated, including said citation of said new limitation.

It is asserted, that Claims 1-6 and 19-20 stand rejected under pre-AIA  35 U.S.C. § 112 as allegedly being indefinite. The Office states that the term "stable" is a relative term not defined by the claim, and that the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of this limitation. The Office further asserts that the definition in the specification comprises a broad range together with a narrow range ("at least three months, and preferably at least six months") and, thus, does not clearly set forth the metes and bounds of the term. 
Claim 1 is amended to incorporate the definition of "stable" through the limitation "the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months." As such, a skilled person is reasonably apprised of the requisite degree of stability under claim 1. Therefore, Applicant respectfully submits that amended claim 1 is in compliance of pre-AIA  35 U.S.C. § 112 and requests reconsideration of this ground of rejection. 
In response, it is agreed, that said amendments overcome the 112(b) rejection, not re-issued herein.




It is asserted, that initially, the Office states "the intended use of Schott's products are as a ready to drink liquid composition." Office Action, page 18, line 6. Accordingly, it is against Schott's teaching to add the liquid composition to human milk or other infant formula to form a fortified feeding, instead of drinking it directly. 
In applying Schott to claim 1, the Office merely stated that because Schott's product can be suitable for infants, it is obvious to add the product to human milk or infant formula. See Office Action, page 4, line 6. However, the Office has not shown how a skilled person would be motivated to use the ready-to-drink liquid as a fortifier of human milk or infant formula, which contradicts the intended usage. Therefore, Applicant respectfully submits that the Office has not established prima facie obviousness. 
In response, the rejection of record is clear that Schott is applied as teaching their composition is for all types of drinkable preparations (3, 61+), and does not limit the amount used, therefore Schott provides an intermediate composition that is open for use with any other ingredients in all types of drinkable preparations, including other types or amounts of protein. Therefore this argument is not persuasive.
Schott is clear that the nutritional formulation is may be used for infants, and for all types of drinkable preparations (3, 55+).  Therefore the grounds for obviousness, provided is proper, as the specific type of nutritional preparations for infants is so limited, that one of skill would envisage infant formula or human milk.



 	Applicant respectfully submits that the cited references cannot be combined to teach or suggest the stable sterilized liquid protein supplement as recited in amended claim 1. 
In response, all types of drinkable preparations are included by Schott, therefore indicates the composition is an intermediate composition combinable with any ingredients in the all types of drinkable preparations, including other types or amounts of proteins, therefore this argument is not persuasive.

It is asserted, that although there is no doubt that Barrett-Reis teaches compositions having more than 10 g/100 mL of protein, a skilled person would not be motivated to modify Schott in a way that results in more than 10 g/100 mL of protein, because: 
1) Schott discloses that its instant beverages are distinguished from existing ones in containing 10-50 wt.% of extract/powder and 50-90 wt.% of carrier protein: In contrast to the instant teas based on saccharose and/or dextrose which generally 
Accordingly, in order to achieve more than 10 g/100 mL of protein in the liquid form, at least 12.5 g of Schott's instant beverage must be mixed with 100 mL of water (assuming 1 g/mL density).1 However, this greatly exceeds the contemplated mixing ratio in Schott which is generally in the range of 0.5-2.2 g/100 mL water. See Schott, Examples 1-9.2 Applicant respectfully submits that based on the instant beverage of Schott, a skilled person has no motivation to mix at least 12.5 g of the instant beverage with 100 mL water, which is 5.7 to 25 times the mixing ratio in Schott's Examples. 
The purpose of Schott's invention is to provide an instant beverage that can be mixed with water to quickly obtain a "ready-to-drink" composition. See Schott at col. 1, lines 41-50. Indeed, the proportions of the ingredients in Schott's Examples are designed such that the products are "good-tasting" and ready for direct drinking. See Schott, Example 3. A skilled person would understand that if the concentration of the tastes is increased 5.7 to 25 times, the taste of the liquid composition would not be suitable for direct drinking, in other words, not "ready-to-drink." 
In response, as admitted Schott is not applied to teach the amount of protein used for administration to infants, therefore this is piecemeal analysis of the rejection that merely picks apart the references versus taking the teaching as a whole.  

Further Schott does not limit the amount of the powdered formulation or the amount of water used in the beverage made, therefore the teaching is open in this regard.
Schott teaches intermediate components for all types of drinkable preparations (3, 61+), and does not limit the amount used, therefore Schott is open to other components therein, including other types or amounts of protein, therefore, this argument is not persuasive.
Further, applicant provides no evidence that when flavors of a beverage are increased 5.7 to 25 times, the taste of the liquid composition would not be suitable for direct drinking, therefore these arguments are not persuasive. 

2) It is asserted, that in Example 4, 5 g of cocoa containing granules are mixed with 100 mL of milk. However, such a mixture is clearly unsuitable for "providing nutrition to an infant" because cocoa contains caffeine. 
In response, Schott’s single embodiment with cocoa, does not diminish their teaching that the beverage is suitable for infants.


In response, Schott teaches intermediate components for all types of drinkable preparations (3, 61+), and does not limit the amount used, therefore Schott is open to other components, including other types or amounts of protein. Therefore this argument is not persuasive.
Applicant presents no evidence that Schott requires a specific mixing rate, therefore this argument is not persuasive because the teaching is broadly open to any amount of each. 
Further it is noted that when 100 mL of liquid beverage is achieved, the amount of concentrate would be part of the 100 mL, therefore Applicant’s equations are skewed. 

6. It is asserted, that even assuming a skilled person were to mix 12.5 g or more of Schott's instant beverage with 100 mL water, the product liquid would not be "stable" as required by amended claim 1. The invention of Schott is directed to the technical problem that vegetable or fruit extract is hygroscopic and difficult to dissolve. See Schott at col. 1, lines 55-61. The solution is to use a protein carrier dispersible or preferably soluble in water. See Schott at col. 1, line 67 to col. 2, line 13. Schott discloses one suitable water-soluble protein named KK-Protein "F" which has a water solubility of 10 g/L. See Schott at col. 4, line 62 to col. 5, line 16. While Schott does not explicitly disclose the solubility of the vegetable or fruit extract, it can be inferred to be 
On the other hand, to achieve more than 10 g/100 mL of protein in the liquid composition, the concentration of the extract must be at least 1.25 g/100 mL (10% of 12.5 g/100 mL). As such, a significant portion of the extract will not be able to dissolve but instead precipitate, rendering the liquid composition not "stable" (i.e., resistant to separation and precipitation for a time period after manufacture of at least three months). Therefore, Applicant submits that the proposed modification of Schott's instant beverage cannot produce the liquid protein supplement of amended claim 1 which is both "stable" and comprises more than 10 g/100 mL of protein.

In response, Schott teaches intermediate components for all types of drinkable preparations (3, 61+), and does not limit the amount used, therefore Schott is open to other components, including other types or amounts of protein. Therefore this argument is not persuasive.
Schott does not limit the mixing ratio of water and concentrate, therefore the teaching is broadly open to any amount of each. 
Schott teaches that products obtained that are stable (4, 54+).  Schott teaches the use of fats (3, 34+), providing an example of about 0.1 wt% fat (Ex. 1); then Barrett-Reis provide the use of fats that emulsify, in amounts up to 10 wt% (0040-0041), an amount that encompasses Schott’s amount of fat, therefore it would be reasonable to expect that the beverage taught by the modified teaching is stable to separation. Other reasons for stability are provided in the teaching above.

It is asserted, that Claim 1 also requires "a caloric density of about 0.4 kcal/mL to about 1.2 kcal/mL" for the liquid protein supplement. This caloric density corresponds to, once again, a liquid composition from at least 12.5 g of the instant beverage and 100 mL of water. Therefore, for similar reasons as set forth above, although the Office relies on Thomas for teaching the claimed caloric density, the proposed modification of Schott's instant beverage cannot produce the liquid protein supplement of amended claim 1 which is both "stable" and comprises 0.4 kcal/mL or more of calories. 
In sum, Applicant respectfully submits that a skilled person would not be motivated to produce a liquid composition from Schott having the protein content and caloric density of has 4 kcal/g of calories. According to Schott, protein is preferably the main source of calories, with little or no carbohydrate or fat. See Schott at col. 3, lines 2-9. amended claim 1. Moreover, even assuming such liquid composition is produced from Schott, it would not be "stable" as required by claim 1.
In response, although Scott teaches details toward an ingredient in the nutritional composition as a whole, the teaching does not limit of exclude the other ingredients in the nutritional composition teaching as a whole because Schott provides the invention may be used for all types of drinkable preparations, therefore Schott is open to other components, including other types of amounts of protein. Therefore this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793